On respondent's objections and relator's answer to the Board of Professional Conduct's certification of default. Matter remanded to the board for the consideration of mitigating evidence only. The court further orders that the interim default suspension imposed against respondent on September 20, 2018, shall remain in place while this matter is pending before the board. Proceedings before this court are stayed until further order of this court.FRENCH and DONNELLY, JJ., concur in part and dissent in part and would remand the matter to the board for a formal hearing on the complaint.